DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.

Oath/Declaration
The Oath/Declaration submitted on 04/19/2014 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show [an inlet port, as claimed in claim 1, an adjustable radio frequency induction heating coil assembly, as claimed In claim 3, an integrated radio frequency induction heating coil, as claimed in claim 4 and an improved integrated radio frequency induction heating coil, as claimed in claim 5] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 4-5 and 12 are objected to because of the following informalities:  
Claim 1, claim line 4: replace “toroid-like shaped” with – toroid shaped – to avoid a Claim Rejections under 35 USC § 112.
Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 12 is objected because in line 16 a period breaks the claim language. Applicant is reminded that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shape of the hollow central bore substantially conforms in claim 1, substantial part of the radio frequency, in claim 5 and has a substantially square cross section in claims 8-9,” is vague and a relative phrase that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. An artisan doing measuring and testing would not know at what point “substantially” within the scope of the claim had 
Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases “relatively shallow,” “of the order of,” “the order of about 5mm,” and “substantial portion” were held to be indefinite because the specification lacked some standard for measuring the degrees intended. 

With regard to claim 1, the word "may" in lines 7 and 17 renders these claims indefinite. The use of “may" makes it unclear as to whether the limitations of each of these claims are actually required.
With regard to claim 4, the word "may be" in lines 7 renders these claims indefinite. The use of “may be" makes it unclear as to whether the limitations of each of these claims are actually required.
With regard to claim 5, the word "may be" in lines 8 renders these claims indefinite. The use of “may be" makes it unclear as to whether the limitations of each of these claims are actually required.
With regard to claim 10, the word "may" in line 2 renders these claims indefinite. The use of “may" makes it unclear as to whether the limitations of each of these claims are actually required.
With regard to claim 11, the word "may" in line 2 renders these claims indefinite. The use of “may" makes it unclear as to whether the limitations of each of these claims are actually required.
With regard to claim 12, the word "may be" in line 30 renders these claims indefinite. The use of “may be" makes it unclear as to whether the limitations of each of these claims are actually required.

With respect to claim 12, the phrase “the specimen in such a way that a first extremity” is vague and a relative phrase that renders the claim indefinite. The phrase “in such a way” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. An artisan doing measuring and testing would not know at what point “in such a way” within the scope of 

Claims 1-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: with respect to claims 3-8, the claims do not clearly describe the structural relationship between the claimed " A cooling plenum assembly for use in a strain-controlled thermo-mechanical fatigue test of a specimen” (claim 1), “An improved cooling plenum assembly for use in a strain-controlled thermo-mechanical fatigue test of a specimen” (claim 2), “An adjustable radio frequency induction heating coil assembly for use in a strain- controlled thermo-mechanical fatigue test of a specimen” (claim 3), “An integrated radio frequency induction heating coil” (claim 4), “An improved integrated radio frequency induction heating coil” (Claim 5). The above claimed phrases do not clearly explain how they are structurally tied and integrated together. The claim language itself is unclear and while claims are to be interpreted in light of the specification, the metes and bounds of what exactly applicant is seeking protection for is not clearly laid out.  MPEP § 2173

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Myers et al. (US 5,512,727) discloses a gripping element having a first section adapted to contact the test specimen wherein a heater is received in the second section for heating the gripping surface. The heater is designed to heat the gripping surface and the test specimen to the desired temperature.
Genest et al. (US 2011/0249115) discloses material testing under variable heat and load while continuously monitoring crack formation is provided using an apparatus that permits thermal control somewhat uniformly over a conductive sample, while permitting a controlled load to be applied to the sample in tensional or flexural modes. Thermographic imaging of a sample in situ within a standard thermo-mechanical fatigue (TMF) test rig or other heat and load test apparatus is used to detect and monitor cracks as they form. A 360.degree. sample view is possible. Image analysis software may identify, count and/or characterize cracks. Thermographic images may be analyzed to determine a sample temperature, e.g. for temperature feedback control. Essentially passive thermography is used with an inductive heating coil that surrounds at least 60% of a length of the sample, with at least two windings, the windings having thickness and pitch so that at least half the sample is in view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855